DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is an allowability notice in response to Applicant's remarks and amendments filed on 06/01/2020. Claim(s) 1-20 are previously presented. Accordingly, Claim(s) 1-20 is/are allowed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a heated fixture as instantly claimed is that while the prior arts Buratto (2019/0134913 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, teaches a heated fixture (see Fig. 1) comprising a base (155) configured to couple to a stage (110); a support surface configured to support a printing substrate (150) and to be thermally coupled to the printing substrate; a body (115) thermally coupled to the support surface; and a heater thermally coupled to the body (see Fig. 1;[0033-0038]).  However, Buratto fails to teach that the base is configured to mechanically couple to a 5-axis stage; a stand including a support surface configured to support the printing substrate and to be thermally coupled to the printing substrate; a mating structure configured to mechanically couple with the base, such that the stand is detachable from the base and such that a position of the stand is maintained relative to the 5-axis stage.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-17, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 18, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a heated fixture as instantly claimed is that while the prior arts Buratto (2019/0134913 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 18, teaches Buratto teaches a heated fixture (see Fig. 1) comprising a base (155) configured to 
However, Buratto fails to teach that the base is configured to mechanically couple to a 5-axis stage; a stand including a support surface configured to support the printing substrate and to be thermally coupled to the printing substrate; a mating structure configured to mechanically couple with the base, such that the stand is detachable from the base and such that a position of the stand is maintained relative to the 5-axis stage; a film heater located between and in contact with both the first body portion and the second body portion, such that thermal energy generated by the heater is exchanged with the printing substrate via the body and the support surface.
Therefore, claim 18 is deemed novel and non-obvious over the prior art of record.
Regarding claims 19-20, they depend from claim 18; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743